NOTICE OF ALLOWABILITY
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Acknowledgment is made to the amendments and remarks submitted on December 30th 2019.  Applicant’s arguments have been fully considered.  Acknowledgment is made to the terminal disclaimer submitted on March 1st, 2020. 
Withdrawn Objections:  The objections to the specification have been withdrawn in response to the amendments, which have corrected the phrasing in the description of Fig. 1.  
Withdrawn Rejections:  The provisional rejection on the grounds of nonstatutory double patenting of the claim of copending Application No. 29/637058 has been withdrawn in response to the terminal disclaimer filed on March 1st, 2020. 
The drawing disclosure, filed February 13th 2018, is acceptable.  The sole claim is allowed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references are relevant for establishing the known techniques and conventions in the art before and during the filing of Applicant's claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTAIRA J SWANGIN whose telephone number is (571)272-2463.  The examiner can normally be reached on M-F 8:30 A.M. - 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, Marissa Cash, Acting SPE of 2926, can be reached at (571) 272-7506 or the examiner’s supervisor, Lakiya Rogers, can be reached at (571) 270-7145.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.S./Examiner, Art Unit 2916         

/MARISSA J CASH/Acting Supervisory Patent Examiner of Art Unit 2926